Citation Nr: 0531373	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-34 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1949 to June 1975.  He died in March 2003, and the appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 RO decision which denied service 
connection for the cause of the veteran's death, which the 
appellant claims in order to establish eligibility for 
dependency and indemnity compensation (DIC), and which also 
denied a claim for dependents' educational assistance under 
38 U.S.C. Chapter 35.

In August 2005, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In the judgment of the Board, there is a further VA duty to 
assist the appellant in developing evidence pertinent to her 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Therefore, 
this appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required on her part.




REMAND

The appellant seeks service connection for the cause of the 
veteran's death, along with educational assistance benefits 
under 38 U.S.C. Chapter 35.  The veteran's death certificate 
shows that the immediate cause of his death in January 1992 
was congestive heart failure, due to or as a consequence of 
mitral regurgitation and coronary artery disease.  The death 
certificate further indicates that an autopsy was not 
performed; and that at the time of his death, the veteran was 
an inpatient at Humana Hospital in Orange Park, Florida.

At the time of the veteran's death, service connection was in 
effect for degenerative arthritis L4-5 (noncompensable), 
cluster headaches (noncompensable), and right ear high 
frequency hearing loss (noncompensable).  The veteran had 
been service-connected for these conditions since October 
1982.  He had no other service-connected disabilities at the 
time of his death.

The appellant claims that the veteran's heart problems and 
eventual death were caused by diabetes, as a result of 
exposure to Agent Orange, as well as hypertension.  

The Board notes that upon review of the claims file, the 
appellant has identified medical treatment records pertaining 
to the veteran which have not been associated with the claims 
file.  She indicated that he received treatment at the VA 
outpatient clinic in Jacksonville.  Very few outpatient 
treatment records are currently in the file, although such 
records are within the constructive possession of VA.  A 
statement received in August 2003 indicates that no records 
were found and that they may have been retired from VA OPC 
Jacksonville.  In addition, Volume II of Jacksonville Naval 
Hospital treatment records were received from the National 
Personnel Records Center (NPRC).  It was indicated on the 
Volume II folder that Volume I was missing.  The Board 
concludes that a final effort should be made to obtain these 
records and associate them with the claims file.  Of 
particular importance is any information concerning the 
veteran's diabetes, noted on a December 1991 treatment 
report.    

Additionally, there are no terminal hospital records from 
Humana Hospital for the time period immediately preceding the 
veteran's death on January [redacted], 1992.  It does not appear that 
the RO has attempted to obtain these records, and such should 
be accomplished as part of the VA's duty to assist the 
appellant. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Advise the appellant to submit to VA 
copies of any evidence in her possession 
relevant to these claims.

2.  Request that the National Personnel 
Records Center again search for Volume I 
of the veteran's treatment records from 
Jacksonville Naval Hospital from 1975 to 
1991.  See October 2003 request for the 
location numbers of the retired records.  
All necessary follow-up efforts must be 
made to obtain the records, until it is 
clear from the responses received that 
further requests would be futile.

3.  Request the retired VA treatment 
records from 1975 to 1992 from the VA 
outpatient clinic in Jacksonville, 
Florida, from any appropriate federal 
records storage facility.  All necessary 
follow-up efforts must be made to obtain 
the records, until it is clear from the 
responses received that further requests 
would be futile.

4.  Ask the appellant to submit a release 
authorizing VA to request the veteran's 
terminal report of hospitalization from 
Humana Hospital in Orange Park, Florida, 
and then request these records and 
associate them with the claims file.

5.  After the above development is 
completed, if warranted, arrangements 
should be made with the appropriate 
facility for a VA physician to review the 
complete claims folder and provide an 
opinion as to the etiology of the 
veteran's death, including whether the 
veteran's diabetes caused or contributed 
substantially or materially to the 
cardiovascular disorders that caused his 
death. 

6.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the RO should 
readjudicate the claims.  If such action 
does not resolve a claim, a supplemental 
statement of the case (SSOC) should be 
issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claims should be 
returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

